                                            Case 3:14-cr-00175-WHA Document 980 Filed 01/24/19 Page 1 of 1



      UNITED STATES DISTRICT COURT                                                                        TRANSCRIPT ORDER                                                                       COURT USE ONLY
 NORTHERN DISTRICT OF CALIFORNIA                                                             Please use one form per court reporter.                                                                DUE DATE:
            CAND 435                                                                               CJA counselplease use Form CJA24
        (CAND Rev. 08/2018)
                                                                                              Please read instructions on next page.

la. CONTACT PERSON FOR THIS ORDER                                              2a. CONTACT PHONE NUMBER                                                   3. CONTACT EMAIL ADDRESS
 Lily Connors                                                                  (415)981-7210                                                               lconnors@walkuplawoffice.com
lb. AHORNEY NAME (if differenl)                                                2b. ATTORNEY PHONE NUMBER                                                 3. AHORNEY EMAIL ADDRESS

 Andrew P. McDevitt                                                            (415)981-7210                                                               amcdevitt@walkuplawoffice.com
4. MAILING ADDRESS(INCLUDE LAW FIRM NAME, IF APPLICABLE)                                                  5. CASE NAME                                                                              6. CASE NUMBER
 Walkup, Melodia, Kelly & Schoenberger
                                                                                                           USA V. PGE                                                                                3:14-cr-00175
650 California Street, 26th Floor
San Francisco, OA 94108
                                                                                                         8. THIS TRANSCRIPT ORDER IS FOR;

7. COURT REPORTER NAME { FOR FTR, LEAVE BLANK AND CHECK BOX)- a FTR                                       □ APPEAL           13 CRIMINAL          □ In forma pauperis (NOTE: Court order for transcripts must be attached)

 Belle Ball                                                                                               □ NON-APPEAL       □ CIVIL              CJA: Do not use this form: use Form CJA24.



9. TRANSCRIPT(S) REQUESTED (Specify portlonfs) and date(s) of proceeding(s) for which transcript Is requested), format(s) & quantity and delivery type:

                                                                                       b.         SELECT FORMAT{S) (NOTE: ECf access is included
 a.     HEARING(S) (OR PORTIONS OF HEARINGS)                                                                                                             c.       DELIVERY TYPE (Choose one per line)
                                                                                                  with purchase of PDF, text, paper or condensed.)

      DATE          JUDGE            TYPE                    PORTION                        PDF        TEXT/ASai     PAPER   CONDENSED     ECFACCESS    ORDINWtV      14-Day   EXPEDITE}    3-OAY    DAILY       HOURLY   REALTIME

                    (initials)
                                                If requesting less than full heanng,     (email)         (email)                (email)      (web)      OCklay}                 (7-day)             (Next day)   (2hrs)
                                  (e.g. CMC)   SDecifv oc^tion (e.& witness or time)

09/12/2017          WHA            Status      Full                                         •             o           o          o            o           o            •          o          o         o          o         o

                                                                                            o             o           o          o            o           o            o          o          o         o          o         o

                                                                                            o             o           o          o            o           o            o          o          o         o          o         o

                                                                                            o             o           o          o            o           o            o          o          o         o          o         o

                                                                                            o             o           o          o            o           o            o          o          o         o          o         o

                                                                                            o             o           o          o            o           o            o          o          o         o          o         o

10. ADDITIONAL COMMENTS. INSTRUCTIONS. QUESTIONS. ETC:




ORDER & CERTIFICATION (11. & 12.) By Signing below. I certify t^af I will              all charges^deposit plus additional).                                                     12. DATE

11. SIGNATURE
                                                                                                                                                                                             I

         Clear Form                                                                                                                                                                         Save as new PDF
